Citation Nr: 1617333	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease with chronic low back pain prior to November 17, 2014 and in excess of 40 percent thereafter.

2. Entitlement to separate ratings for neurological abnormalities associated with the Veteran's service-connected lumbar spine degenerative disc disease with chronic low back pain.

3. Service connection for left knee disability.

4. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to May 1981 and from July 2005 to November 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in November 2015; the hearing transcript has been associated with the file and has been reviewed.  

The issues of entitlement to separate ratings for neurological abnormalities associated with the Veteran's service-connected lumbar spine degenerative disc disease with chronic low back pain and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Prior to November 17, 2014 the Veteran's lumbar spine degenerative disc disease with chronic low back pain manifest with loss of flexion to no less than 80 degrees.

2. As of November 17, 2014 the Veteran's lumbar spine degenerative disc disease with chronic low back pain manifests with loss of flexion to no less than 30 degrees without ankylosis.

3. The Veteran's left knee is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of in excess of 20 percent for lumbar spine degenerative disc disease with chronic low back pain prior to November 17, 2014 and in excess of 40 percent thereafter have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

2. The criteria for service connection for left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Lumbar Spine Disability

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

The Veteran contends he is entitled to a rating in excess of 20 percent for lumbar spine degenerative disc disease with chronic low back pain prior to November 17, 2014 and in excess of 40 percent thereafter.  

His disability is currently rated under Diagnostic Code 5242.  Under the General Rating Formula for Diseases and Injuries of the Spine set forth in Diagnostic Codes 5235-5242, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2015).

A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation requires unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.  Note (5) defines favorable ankylosis as "[f]ixation of a spinal segment neutral position (zero degrees)" and defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

The Board finds that the evidence does not support a rating in excess of 20 percent prior to November 17, 2014.

On VA examination in February 2007 the Veteran reported back pain about 75 percent of the time.  He denied flare-ups or doctor-mandated incapacitating episodes.  On range of motion testing he had 90 degrees of flexion, 5 degrees of extension, 5 degrees of right and left flexion, and 10 degrees of right and left rotation, with pain throughout all motions.  He had no additional limitation in range of motion after repetitive-use testing.

On VA examination in August 2008 the Veteran reported that his pain had worsened since his 2007 VA examination.  He stated that he had not been hospitalized or taken off work on the order of a doctor due to his back for a long time.  On range of motion testing he had 80 degrees of flexion with pain started around 70 degrees, extension to 10 degrees with pain, left lateral flexion 20 degrees, right lateral flexion 15 degrees, right lateral rotation 20 degrees, and left lateral rotation 25 degrees.  On repetitive-use testing he had no additional decrease in range of motion due to pain, fatigue, weakness, or lack of endurance.

A May 2010 VA physical therapy note indicates that the Veteran's range of motion of the lumbar spine was severely limited with pain in all directions.

At a June 2010 appointment the Veteran reported that after sitting for more than 30 minutes and then standing up he has to stay in a hunched over position until his back stretches out and he can be upright.

A November 2012 VA physical medicine rehab outpatient note reflects that the Veteran's back flexion was limited to 120 degrees because of pain, right and left lateral flexion was limited to 45 degrees, and extension was limited to 30 degrees because of pain.

A February 2013 VA physical medicine rehab outpatient note reflects that the Veteran had flexion to 80 degrees, extension to neutral before complaints of pain, right lateral flexion to 10 degrees before the onset of pain, left lateral flexion to 20 degrees, painful right lateral rotation, and left lateral rotation to 20 degrees.

Based on the forgoing, the Board finds that the evidence does not show that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees or less or that he had favorable ankylosis of the entire thoracolumbar spine prior to November 2014, such that he met the requirements of a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  Rather, range of motion testing conducted on multiple occasions showed flexion limited to no less than 80 degrees with no evidence of ankylosis.  

Even after repetitive-use testing and considering the DeLuca factors, the Board finds that the Veteran's condition prior to November 2014 did not more closely approximate the criteria for a 40 percent or higher rating.  Given the Veteran's complaints of back pain, the Board specifically considered whether functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  However, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the 2007 VA examiner measured the Veteran's forward flexion to 90 degrees despite pain and the 2008 VA examiner noted the Veteran's pain on forward flexion did not begin until 70 degrees.  Both examiners found no additional functional loss on repetitive-use testing.  The Veteran has never been noted to have ankylosis.  Therefore, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran had flexion well beyond 30 degrees without ankylosis in his lumbar spine prior to November 17, 2014.

The Board finds that the 20 percent evaluation assigned for the period prior to November 17, 2014 contemplates the effect of pain, fatigue, limitation of movement and lack of endurance, and an increased evaluation based solely on pain is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. 202 (1995).  A preponderance of the evidence is against a rating in excess of 20 percent prior to November 17, 2014.

The Board further finds that the evidence does not support a rating in excess of 40 percent as of November 17, 2014.

The Veteran underwent a VA examination on November 17, 2014.  On range of motion testing the Veteran had flexion to 30 degrees and extension to 10 degrees with pain at the endpoint of each motion.  Right and left lateral flexion and rotation were normal without painful motion.  He had no additional loss of range of motion on repetitive-use testing.  He did have less movement than normal, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing, or weight-bearing, and lack of endurance.  He did not have ankylosis.  The examiner noted that pain, weakness, fatigability, or incoordination can significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time.  However, the examiner stated that it is not possible, without resorting to mere speculation, to estimate either loss of range of motion or describe loss of function because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

At his November 2015 Board hearing the Veteran testified that he had had six incapacitating episodes due to his back in the past 12 months.  In giving further details, he stated that once in 2009 he went to the emergency room and once he couldn't get out of bed because the pain was so great.  The Veteran further testified that his back pain is continuous and he cannot totally bend down or lift more than 10 pounds.  

A rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine requires unfavorable ankylosis of at least the entire thoracolumbar spine.  The Veteran's November 2014 VA examination does not support that he has ankylosis, but rather shows flexion to 30 degrees, and no other evidence suggests he has ankylosis.  

Further, the Board has considered whether functional loss due to pain could cause the Veteran's condition to more closely approximate the criteria for a higher rating.  However, notably on VA examination in November 2014 the Veteran had no additional loss of range of motion on repetitive-use testing.  The Veteran himself has reported being unable to bend over fully, but has not suggested his entire thoracolumbar spine is fixed in flexion or extension.  The November 2014 VA examiner also found no ankylosis.  Therefore, even considering the effects of pain, fatigue, weakness, or lack of endurance, the evidence shows that the Veteran continues to have motion of the spine, albeit limited.  Even considering the effects of pain, there is nothing in the record that suggests the pain results in a functional loss akin to the spine being fixed in flexion or extension or ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a , Diagnostic Code 5242, Note 5.

The Board finds that the current 40 percent evaluation assigned contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement and lack of endurance.  Based on the forgoing, the criteria for a rating in excess of 40 percent as of November 17, 2014 is not met under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered whether an increased evaluation is warranted under the criteria for evaluating intervertebral disc syndrome for any period of time on appeal.  Under Diagnostic Code 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted if the total duration of incapacitating episodes is at least four weeks but less than six weeks and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a  Note (1). 

Although the Veteran testified at his Board hearing that he had at least six incapacitating episodes in the previous 12 months, he also testified that he has received all of his treatment for his back through the VA, and a review of VA treatment records does not show physician prescribed bed rest such as is required to meet the definition of an incapacitating episode at any point during the period on appeal.  The Board does not doubt that the Veteran has back pain that at times prompts him to rest from activity; however, the evidence does not reflect that he has had incapacitating episodes that meet the definition under 38 C.F.R. § 4.71a and would thus warrant a higher rating.

Based on the forgoing, the claim for an initial rating in excess of 20 percent for lumbar spine degenerative disc disease with chronic low back pain prior to November 17, 2014 and in excess of 40 percent thereafter is denied.

Service Connection for Left Knee Disability

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) (2015); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) (2015).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'" Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In this case, the evidence reflects, and the Veteran does not dispute, that he underwent arthroscopic surgery on his left knee in November 1992.  Thus, the evidence clearly and unmistakably reflects there was a pre-existing condition.  However, the evidence does not clearly and unmistakably show the condition was not aggravated by service.  

On his March 2004 report of medical history the Veteran is noted to have had knee surgery on both knees between 1992 and 1993.  On his accompanying service examination his lower extremities were noted to be normal and a note was added that stated that the Veteran has no knee pain, is not on medication, and does not want to be on profile.

In a February 2007 statement the Veteran reported his knees began to hurt after too much walking and extra weight from body armor during training in his second period of active service.  He reported he started having pain in both knees after going to Iraq in November 2005. In early July 2006 he said he began having real problems with the left knee, including limping and pain when stepping down and putting pressure on the knee.

On his October 2006 post-deployment health assessment the Veteran reported left knee pain.

At a January 2007 VA physical medicine rehabilitation appointment the Veteran reported his left knee pain began 15 months prior when he began combat training.

At his February 2007 VA examination the Veteran reported the onset of left knee pain within the last year.  The examiner opined his pain was more likely than not patellofemoral syndrome.

In a November 2015 VA treatment record a VA physician's assistant in the orthopedic clinic noted that the Veteran had been diagnosed with degenerative arthritis in his left knee and had a total knee arthroplasty in April 2015.  He opined that it is well within the scope of probability that the Veteran's pre-existing left knee meniscal injury could have progressed during his activities in Iraq.  He noted that the force on the knee is a multiple of the weight of the person and the weight of the load they carry, so a 180 pound man with a 60 pound load could result in near 1,000 pounds of force on the knee.

Given the Veteran's complaints and the November 2015 physician's statement that it was probable the condition progressed during service the Board cannot find the condition clearly and unmistakably was not aggravated by service.  As such, the presumption of soundness has not been rebutted and the case becomes one of direct service connection.

After reviewing the record, the Board finds that service connection for the left knee is warranted.  Here, there is no question that the Veteran has current disabilities as records confirm the presence of degenerative arthritis requiring a total knee arthroplasty.  As noted above, the Veteran is presumed sound upon his entry into his second period of active service.  Service records during this period of service reflect that the Veteran complained of pain in the left knee.  Further, a medical opinion of record supports that the Veteran's activities in service could have caused progression of his preexisting left knee condition.

Therefore, giving the Veteran the benefit of the doubt, the Board finds that the Veteran's preexisting left knee disability was aggravated by his service and service connection should be granted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in December 2006, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  However, the claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in December 2007, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

The undersigned VLJ who conducted the November 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the California Department of Veterans Affairs, and the VLJ and the representative asked questions regarding the nature of the Veteran's back disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination of his back in February 2007, August 2008, and November 2014.  The examiners, medical professionals, listened to the Veteran's assertions and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 20 percent for lumbar spine degenerative disc disease with chronic low back pain prior to November 17, 2014 and in excess of 40 percent thereafter is denied.

Service connection for a left knee disability is granted.


REMAND

A remand is required in this case as to the issues of entitlement to separate ratings for neurological abnormalities associated with the Veteran's service-connected lumbar spine degenerative disc disease with chronic low back pain and entitlement to TDIU.

When rating disease and injuries of the spine, any associated objective neurological abnormalities should be evaluated separately under an appropriate diagnostic code.  The Veteran is already service-connected for right lower extremity radiculopathy.  However, at his November 2015 Board hearing, the Veteran testified that he also periodically has pain radiating into his left lower extremity and he occasionally experiences bladder impairment in the form of not being able to hold his urine if he doesn't get to a bathroom quickly enough.  Therefore, the Veteran should be afforded a VA examination to determine if he has any additional neurological abnormalities as a result of his service-connected back disability.

Also, when a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

At his 2015 Board hearing the Veteran testified he retired in October 2015 because of his back and knee disabilities.  Therefore, the Board finds there is an inferred claim for TDIU. The AOJ should adjudicate this claim in the first instance, conducting all necessary development.

Accordingly, this matter is REMANDED for the following action:

1. Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for TDIU and a VA Form 21-8940 to enable the Veteran to file a formal application for TDIU.  Also ask the Veteran to furnish any additional information and/or evidence pertinent to a claim for TDIU.  

2. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to whether the Veteran has any neurological abnormalities associated with his service-connected lumbar spine degenerative disc disease with chronic low back pain, other than radiculopathy of the right lower extremity, to include radiculopathy of the left lower extremity and bladder impairment.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


